          Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

BRIAN LIEBERT and TIM SESTRICH,           :
     Plaintiffs,                          :
                                          :
         v.                               :         Case No. 3:20-cv-00970 (VLB)
                                          :
JESSE H. JONES, DOUG COLVARD,             :
and SEAN VALLE,                           :         December 23, 2020
     Defendants.                          :


              RULING ON DEFENDANTS’ MOTION TO DISMISS, [ECF NO. 16]

         Before the Court is a Motion to Dismiss Plaintiffs Brian Liebert and Tim

Sestrich’s Complaint, [ECF No. 1], pursuant to Federal Rule of Civil Procedure

12(b)(2) and 12(b)(3), for lack of personal jurisdiction and improper venue,

respectively, brought by Defendants Jesse H. Jones, Doug Colvard, and Sean

Valle. [ECF No. 16].

         Specifically, Defendants move to dismiss the First Count of Plaintiffs’

Complaint, alleging legal malpractice on Defendants’ part in the August 2019 sale

of Plaintiffs’ Taxaroo, Inc. tax business, on the basis that none of the defendants

“live, work, practice law, or solicit clients in Connecticut,” and “[a]ll of the work

the Defendants did for Taxaroo, Inc. was done in North Carolina.” [ECF No. 16-1

at 1].    “As the Defendants have no contacts with the State of Connecticut,

personal jurisdiction cannot be established under Connecticut’s long-arm statute

or under principles of due process; thus, this case should be dismissed under

Fed. R. Civ. Pro. 12(b)(2) or in the alternative, the case should be dismissed

pursuant to Fed. R. Civ. Pro. 12(b)(3) for improper venue.” Id. at 2.
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 2 of 25




      For the reasons set forth herein, Defendants’ Motion to Dismiss will be

DENIED, but the Court sua sponte transfers this case to the Eastern District of

North Carolina.

                                I. LEGAL STANDARD

      “When a defendant challenges personal jurisdiction in a motion to dismiss,

the plaintiff bears the burden of proving that the court has jurisdiction over the

defendant.” Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). A

plaintiff facing a Rule 12(b)(2) motion to dismiss made before any discovery only

needs to allege facts constituting a prima facie showing of personal jurisdiction.

Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 81 (2d Cir. 2018);

Rodriguez v. Fullerton Tires Corp., 115 F.3d 81, 84 (1st Cir. 1997); Gulf Ins. Co. v.

Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005). A plaintiff can make the requisite

factual showing through its “own affidavits and supporting materials” which the

Court may review and consider. Marine Midland Bank, N.A. v. Miller, 664 F.2d

899, 904 (2d Cir. 1981); see also Boit v. Gar–Tec Prods., Inc., 967 F.2d 671, 675

(1st Cir. 1992) (“The most commonly used method for determining a motion to

dismiss for want of personal jurisdiction is for the district court to consider only

whether the plaintiff has proffered evidence that, if credited, is enough to support

findings of fact essential to personal jurisdiction.”).

      “[T]he amenability of a foreign [defendant] to suit in a federal court in a

diversity action is determined in accordance with the law of the state where the


                                           2
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 3 of 25




court sits.” Arrowsmith v. United Press Int’l, 320 F.2d 219, 223 (2d Cir. 1963) (en

banc); accord Hoffritz for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 57 (2d Cir.

1985). Accordingly, this Court applies the law of the State of Connecticut. In

order to ascertain whether a court has personal jurisdiction, Connecticut applies

a two-step analysis. A court must first look to the forum State’s long-arm statute

and determine whether that statute reaches the foreign defendant. If the long-arm

statute authorizes personal jurisdiction over a defendant, the court must then

decide whether the exercise of jurisdiction over that party offends due process.

Bensmiller v. E.I. Dupont de Nemours & Co., 47 F.3d 79, 81 (2d Cir. 1995) (citing

Greene v. Sha-Na-Na, 637 F. Supp. 591, 599 (D. Conn. 1986)).

      Connecticut’s long-arm statute provides, in relevant part, that a court can

exercise personal jurisdiction over a non-resident individual who:

      (1) transacts any business within the state; (2) commits a tortious act
      within the state . . . ; [or] (3) commits a tortious act outside the state
      causing injury to person or property within the state. . . if such a
      person or agent (A) regularly does or solicits business, or engages
      in a persistent course of conduct, or derives substantial revenue
      from goods used or consumed or services rendered, in the state, or
      (B) expects or should reasonably expect the act to have
      consequences in the state and derives substantial revenue from
      interstate or international commerce . . . .

Conn. Gen. Stat. § 52-59b(a).

      For a civil action brought in federal district court, proper venue is defined

by 28 U.S.C. § 1391(b). That statute provides venue is proper in:

      (1) a judicial district in which any defendant resides, if all defendants
      are residents of the State in which the district is located; (2) a judicial

                                          3
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 4 of 25




      district in which a substantial part of the events or omissions giving
      rise to the claim occurred, or a substantial part of property that is the
      subject of the action is situated; or (3) if there is no district in which
      an action may otherwise be brought as provided in this section, any
      judicial district in which any defendant is subject to the court’s
      personal      jurisdiction   with     respect       to   such       action.

28 U.S.C. § 1391(b). Once venue is challenged, the burden of establishing proper

venue rests with the plaintiff. See Indymac Mortg. Holdings, Inc. v. Reyad, 167 F.

Supp. 2d 222, 237 (D. Conn. 2001); Powell v. Monarch Recovery Mgmt., Inc., No.

15-cv-2162 (MKB), 2016 WL 8711210, at *1 (E.D.N.Y. Jan. 22, 2016); Delgado v.

Villanueva, No. 12 CIV. 3113 (JMF), 2013 WL 3009649, at *2 (S.D.N.Y. June 18,

2013). “When considering allegations related to venue, the Court may consider

affidavits and other documentary evidence.”          Torus Ins. (UK) Ltd. v. Coastal

Towing, LLC, No. 14-CV-9785-LTS-JFC, 2015 WL 2070235, at *2 (S.D.N.Y. May 5,

2015) (citing Marine Midland Bank, 664 F.2d at 904).

      Where venue is improper, a court may transfer the case to another district

in the interest of justice. 28 U.S.C. § 1406(a) (“The district court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss,

or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.”).

                                  II. ALLEGATIONS

      In reviewing a motion to dismiss, the Court considers the allegations of the

complaint to be true. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010).



                                           4
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 5 of 25




      At all relevant times, Plaintiff Brian Liebert was a resident of the State of

Connecticut, and Plaintiff Tim Sestrich was a resident of the State of

Pennsylvania. [ECF No. 1 (Compl.) ¶¶ 1, 2].

      At all relevant times, Fourscore Business Law (“Fourscore”) was a North

Carolina law firm, licensed to practice law in North Carolina, with an office in

Raleigh, North Carolina. Id. ¶ 3.

      At all relevant times, Defendant Jesse H. Jones was an attorney licensed to

practice law in North Carolina, was the owner of Fourscore, and represented

Plaintiffs in the sale of their Taxaroo, Inc. tax business to Happy Tax Holding

Corporation. Id. ¶ 4.

      At all relevant times, Defendants Doug Colvard and Sean Valle were

attorneys duly licensed to practice law in North Carolina, practiced law at

Foursquare, and joined Defendant Jones in representing Plaintiffs in the sale of

their Taxaroo, Inc. tax business to Happy Tax Holding Corporation. Id. ¶¶ 5, 6.

      The Plaintiffs were the owners of Taxaroo, Inc., which is a Delaware

Corporation. Id. ¶ 7.

      On or about July 24, 2019, Defendants undertook to represent Plaintiffs in

the sale of Taxaroo, Inc. to Happy Tax Holding Corporation. Id. ¶ 9.

      On August 23, 2019, Plaintiffs entered into an agreement to sell Taxaroo,

Inc. for $350,000 plus other consideration not relevant to the instant lawsuit, to

Happy Tax Holding Corporation. Id. ¶ 8.


                                          5
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 6 of 25




      “The $350,000 was payable as follows: (a) $50,000 upon signing the

agreement, which was paid; (b) $100,000 on or before April 30, 2020, which was

not paid; (c) $50,000 on or before April 30, 2021, which was not paid; (d) $50,000

on or before April 30, 2022, which was not paid; and two (2) convertible

Promissory Notes totaling $100,000, which were not paid.” Id.

      The “Defendants failed to include an acceleration clause of any of the said

notes totaling $300,000.” Id. ¶ 10.

      The Plaintiffs in the sale of Taxaroo, Inc. “were granted a UCC security

interest in the assets of Taxaroo, Inc., as well as the shares of stock of Taxaroo,

Inc.” Id. ¶ 11.

      The “Defendants failed to perfect said lien in a timely fashion allowing prior

liens to be filed on the collateral set forth in paragraph 10 of the Complaint.” Id. ¶

12.

      The “collateral which was to be secured by the UCC filing had a value in

excess of $850,000.” Id. ¶ 13.

                  III. ADDITIONAL UNDISPUTED MATERIAL FACTS

      The Court notes the following additional undisputed material facts based

primarily on the sworn affidavits of the Parties, [ECF Nos. 16-2 at 1-5 (Jesse H.

Jones Aff.); 16-3 at 1-5 (Douglas Colvard Aff.); 16-4 at 1-5 (Sean Valle Aff.); 24-3 at

1-3 (Brian Liebert Aff.)], but also on admissions of the Plaintiffs in their

Opposition to Defendants’ Motion to Dismiss, [ECF No. 24], and the Court’s


                                          6
          Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 7 of 25




review of both Taxaroo, Inc.’s engagement agreement with Foursquare, [ECF No.

16-2 at 6-12 (“Eng. Ltr.”)], and the Stock Purchase Agreement between Happy Tax

Holding Corporation and Taxaroo, Inc., and Plaintiffs Brian Liebert and Tim

Sestrich. [ECF No. 24-1 (“Stock Purchase Ag.”)].

      On or around July 26, 2019, Justin Truesdale, Esq., an attorney at the law

firm of Smith Anderson located in Raleigh, North Carolina, contacted Defendant

Jones regarding a referral of a potential new client, Taxaroo, Inc. Jones Aff. ¶ 8.

A retainer letter was sent by Defendant Jones via email to Plaintiff Liebert as

representative of Taxaroo, Inc. Id. ¶ 9. Plaintiff Liebert electronically signed the

retainer letter on July 26, 2019, setting forth that Taxaroo, Inc. was the client of

Fourscore. Eng. Ltr. at 3.

      Taxaroo, Inc. is a Delaware corporation, Compl. ¶ 7, with its principal place

of business in the State of New York, [ECF No. 24 at 17], and “a business address

. . . c/o Brian Liebert, 28 Colony Road, Westport, Connecticut.” Liebert Aff. ¶ 2.

Happy Tax Holding Corporation is a Delaware Corporation. Jones Aff. ¶ 11.

      Defendants’ scope of work for Taxaroo, Inc. “was limited to the review,

revision and advice pertaining to proposed sale documents provided by Happy

Tax Holding Corp. . . . to Taxaroo, Inc.” Id. Defendants never met with Plaintiffs

or any other representative of Taxaroo Inc., and never met with, spoke with, nor

corresponded with any representative of Happy Tax Holding Corporation. Id. ¶¶

13, 14.


                                         7
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 8 of 25




       During Fourscore’s representation of Taxaroo, Inc., Defendants were

provided with access to Plaintiffs’ “Dropbox” server, which allowed Defendants

to access the Taxaroo, Inc. to Happy Tax Holding Corporation purchase and sale

agreement.     Liebert Aff. ¶ 7.   “Dropbox is a file hosting service operated by

Dropbox, Inc. headquartered in San Francisco with 12 offices, none located in

Connecticut.” [ECF No. 27 at 2 n.3].

       Defendants Jones and Colvard provided edits to and comments on the

Taxaroo, Inc. to Happy Tax Holding Corporation purchase and sale agreement to

Taxaroo, Inc. six separate times in the months of July and August 2019, via email.

Liebert Aff. ¶ 6.

       Defendants were not asked and did not conduct any work surrounding the

conditions of the Taxaroo, Inc. to Happy Tax Holding Corporation sale closing;

nor did they prepare the signature pages. Jones Aff. ¶ 16; Colvard Aff. ¶ 14; Valle

Aff. ¶ 14. Taxaroo, Inc. did not request that Defendants attend the closing; and

none of the Defendants attended the closing. Id. Taxaroo, Inc. did not provide

the Defendants with final executed sale documents contemporaneously with the

closing. Jones Aff. ¶ 17; Colvard Aff. ¶ 15, Valle Aff. ¶ 15. Taxaroo, Inc., via an

email by Plaintiff Liebert, requested Defendants’ final invoice on August 23, 2019.

Jones Aff. ¶ 15; Colvard Aff. ¶ 13; Valle Aff. ¶ 13.

       Defendants also provided legal advice to Taxaroo, Inc. three times in April

and May 2020. Liebert Aff. ¶ 6.


                                           8
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 9 of 25




       Fourscore’s principal office is in Raleigh, North Carolina. Jones Aff. ¶ 5.

All of the work conducted by Defendants in reviewing documents concerning the

sale of Taxaroo, Inc. to Happy Tax Holding Corporation was done in Raleigh,

North Carolina. Jones Aff. ¶ 18; Colvard Aff. ¶ 16; Valle Aff. ¶ 16.

       None of the defendants live, work or own or lease property in the State of

Connecticut. Jones Aff. ¶¶ 21-25; Colvard Aff. ¶¶ 19-24; Valle Aff. ¶¶ 19-24. None

of the defendants practice law in Connecticut nor are licensed to practice law in

Connecticut. Id. Neither Fourscore, nor any of the Defendants, solicit, advertise

or use a referral service for clients from Connecticut. Jones Aff. ¶ 20; Colvard

Aff. ¶ 18; Valle Aff. ¶ 18.

       Raleigh, North Carolina is physically located within the jurisdiction of the

United States District Court for the Eastern District of North Carolina. Pub. L. No.

94 § 244, 28 Stat. 274 (1894) (establishing the Eastern District of North Carolina at

Raleigh, North Carolina).

                                  IV. DISCUSSION

       Defendants argue that under Connecticut’s Long-Arm Statute personal

jurisdiction cannot lie first because they did not transact any business in

Connecticut, as required by Conn. Gen. Stat. § 52-59b(a)(1) (court can exercise

personal jurisdiction over a non-resident individual who “transacts any business

within the state.”). [ECF No. 16 at 7-10]. Defendants note that the Complaint does




                                          9
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 10 of 25




not allege that they did so; rather, “[t]he only mention of Connecticut is that

Liebert, a plaintiff, is a resident of the State.” Id. at 7. Defendants argue that

      The Complaint acknowledges that each of the Defendants are
      residents of North Carolina, are licensed to practice law in North
      Carolina, and are operating a law firm located in North Carolina.
      (Compl. at ¶¶ 3-6). Further, as established by the Defendants’
      affidavits, none of the work done for Taxaroo, Inc. was done in
      Connecticut, none of the Defendants’ live or work in Connecticut,
      none of the Defendants’ have offices in Connecticut, practice law in
      Connecticut or hold licenses in Connecticut. (Ex. A, Jones Aff. at ¶¶
      18-26; Ex. B, Colvard Aff. at ¶¶ 16-24; Ex. C., Valle Aff. at ¶¶ 16-24).

[ECF No. 16 at 7].

      Defendants concede that “transacting any business” can include “a single

purposeful business transaction,” id. at 8 (quoting Zartolas v. Nisenfeld, 184

Conn. 471, 474 (1981)), but argue that “courts have consistently held that the

transmission of communications between a non-resident defendant and a party

within the jurisdiction does not, by itself, constitute the transaction of business

within the state.” Id. (citing Vitale v. Catanese, No. 3:11-cv-01831 (MPS), 2013 WL

3992394 at *3 (D. Conn. Aug. 2, 2013)). This result is the same, Defendants argue,

in cases where the out-of-state defendants are attorneys communicating with

their clients in Connecticut. Id. at 8-10 (citing cases).

      Defendants summarize:

      Applying this law to the case at bar, there can be no personal
      jurisdiction over the Defendants in Connecticut when the affidavits
      establish that Defendants were hired by a Delaware corporation,
      based on a referral by a North Carolina attorney, to conduct work in
      North Carolina related to a transaction involving the sale of two
      Delaware corporations. There is no evidence of business conducted

                                          10
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 11 of 25




       by Defendants in Connecticut. Thus, the Plaintiffs cannot establish
       personal jurisdiction over [Defendants] pursuant to Conn. Gen. Stat.
       § 52-59(a)(1).

[ECF No. 16 at 10].

       Plaintiffs counter that “Defendants are subject to the jurisdiction of this

court as their legal representation of Plaintiffs constitutes the transaction of

business triggering Connecticut’s long arm statute.”       [ECF No. 24 at 2]. The

cases cited by Defendants are inapplicable to the case at bar, Plaintiffs argue,

because they “entail some form of communication being transmitted into the

state of Connecticut” that “did not constitute the transaction of business”

because the communications were “purely incidental to the representation of the

plaintiffs by the non-resident attorneys.” Id. Here, however, Plaintiffs argue, “the

communications that Defendants transmitted to Plaintiffs in connection with

Plaintiffs’ retention of Defendants was the actual business activity that Plaintiff’s

[sic] hired Defendants to perform.” Id. (emphasis in original).

       Plaintiffs argue that the Zartolas court had “construed the term ‘transacts

any business’ to embrace a single purposeful business transaction,” and “[h]ere,

there was not only a single purposeful business transaction but a series of

communications between the parties in which Defendants dispensed substantive

legal advice to Plaintiffs.” Id. at 5.

       Noting that the Zartolas court had found the Connecticut legislature to

have based the Connecticut long-arm statute on New York’s version of the same,


                                         11
        Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 12 of 25




Plaintiffs   cite   two   New   York   cases   as   establishing   that   Defendants’

communications with Plaintiff meets the “transacts any business” standard.

First, Plaintiffs cite George Reiner & Co. v. Schwartz, 363 N.E.2d 551 (N.Y. 1977),

which held that a court could find personal jurisdiction over a defendant who had

travelled to New York to negotiate and sign an employment contract that

governed his job responsibilities while employed over the next four years in New

England. The only difference between the defendant in George Reiner & Co. and

the Defendants here is that “Defendants [here] were never physically present in

the state of Connecticut for the execution of the contract establishing the parties’

relationship and out of which the Plaintiffs’ cause of action arose,” which matters

little in today’s “society [which is] increasingly focused on e-commerce.” [ECF

No. 24 at 5-6].

       Plaintiffs also cite Deutsche Bank Sec., Inc. v. Montana Bd. Of Invs., 850

N.E.2d 1140 (N.Y. 2006), which held that courts could find personal jurisdiction

over “commercial actors and investors” who “us[ed] electronic and telegraphic

means to project themselves into New York to conduct business transactions,”

and over the Defendant Board who “had engaged the plaintiff in a series of stock

market trades.” [ECF No. 24 at 6]. Plaintiffs argue this is similar to the instant

case, where Defendants communicated with Plaintiffs “in a series of electronic

communications with respect to legal advice for which the parties had contracted




                                         12
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 13 of 25




and whereby Defendants projected themselves into Connecticut to transact

business.” Id.

      Plaintiffs summarize that “the communications from Defendants to

Plaintiffs in Connecticut dispensing legal advice were the business to be

transacted for which the parties entered into their legal engagement and

therefore, sufficient to confer personal jurisdiction over the Defendants. These

communications were not an incident of the parties’ legal engagement [as in

Defendants’ cited cases]; rather, they were an integral part of the parties’ legal

engagement and, as such, constitute the transaction of business by Defendants

in Connecticut.” [ECF No. 24 at 9-10 (emphasis in original)].

      Defendants reply that the Connecticut Supreme Court found in Rosenblit v.

Danaher, 206 Conn. 125 (1988), that out-of-state attorneys representing

Connecticut clients, even where the out-of-state attorney travels to Connecticut

for an in-person meeting with Plaintiff, does not “constitute ‘a single purposeful

business transaction’ sufficient to establish personal jurisdiction under Zartolas.”

[ECF No. 27 at 3]. Defendants argue that their connections to Connecticut “are

even more tenuous than the attorney in Rosenblit” because “Taxaroo, Inc. was

referred to the Defendants’ law firm by a North Carolina attorney[,] [t]he

Defendants were hired in North Carolina, conducted all work in North Carolina,

and never visited Connecticut at any point in their representation of Taxaroo, Inc.




                                        13
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 14 of 25




The only connection to Connecticut is the residence of one of the Plaintiffs.” Id.

at 4 (emphasis in original).

      Moreover, Defendants argue, Plaintiffs’ reliance on George Reiner & Co.

provides no support for personal jurisdiction, as it depended on that defendant’s

physical presence to support personal jurisdiction, which is absent here. Id. at 4

(emphasis in original). Plaintiffs’ Deutsche Bank case fares no better, according

to Defendants, because there defendant “was ‘a sophisticated institutional trader’

that knowingly initiated and pursued negotiations with a Deutsche Bank

employee in New York, that ultimately culminated in the sale of $15 million in

bonds in New York,” and “[t]he court specifically distinguished a ‘sophisticated

institutional trader’ from ‘an out-of-state individual trader making a telephone call

to a stockbroker in New York.’” Id. at 5. “In the case at bar, it was [Plaintiff]

Liebert, as principal of Taxaroo, Inc., a Delaware Corporation, who contacted the

North Carolina based law firm for representation, not the other way around. If any

parallel to Deutsche Bank can be drawn, it would be that Liebert, a CEO of a

Delaware corporation, made the decision to hire a North Carolina law firm to

advise Taxaroo, Inc. on its proposed sale. By so doing, Liebert, a sophisticated

businessman subjects himself to the jurisdiction of North Carolina.” Id. at 6.

      Finally, Defendants cite the recent in-District Callahan v. Wisdom case, in

which the court found that the non-resident Defendant consultant was not subject

to personal jurisdiction not only because the “nature and quality” of the


                                         14
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 15 of 25




consultant’s contacts with Connecticut were lacking but also because “the fact

that [Plaintiff] Callahan was located in Connecticut appears to have had no

bearing on, or relationship to, the stated purpose of the arrangement—expanding

the Company’s global business.         [Plaintiff] Callahan’s location was purely

incidental.” [ECF No. 27 at 8 (citing Callahan, No. 3:19-cv-00350 (KAD), 2020 WL

2061882, at *7 (D. Conn. Apr. 29, 2020)].     “Like in Callahan, the residence of

Liebert was incidental to the relationship of Liebert and Sestrich, as principals, of

Taxaroo, Inc., a Delaware Corp. with a principal place of business in New York,

retaining lawyers from a North Carolina law firm to advise them regarding the

proposed sale of Taxaroo, Inc. to Happy Tax Holding Corp., another Delaware

Corp.” Id. (emphasis in original).

      Defendants summarize, “as there is no evidence supporting that the

nonresident Defendants in this matter engaged in a ‘purposeful Connecticut

related activity’ by which they . . . ‘invoked the benefits and protections of

Connecticut’s laws,’ the court should grant Defendants’ Motion to Dismiss for

lack of personal jurisdiction.” Id. at 9 (emphasis in original). The Court agrees

with Defendants.

      First, the Zartolas court’s holding that a “single purposeful business

transaction” may be enough to constitute “transacting any business” clearly did

not mean to imply that any business transaction would suffice, as Plaintiffs seem

to imply. 184 Conn. at 474. Rather, Zartolas so held because there the out-of-


                                         15
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 16 of 25




state defendants executed a warranty deed pursuant to the sale of Connecticut

real property, which the Court held was “a legal act of a most serious nature.” Id.

at 475. “By owning land in Connecticut the defendants invoked the benefits and

protection of Connecticut’s laws of real property, including as an incident of

ownership the right to sell the property.       If the defendants breached their

warranties, the breach occurred because of acts committed here. The warranties

in the deed clearly anticipate litigation in Connecticut, which is the only forum

that can determine title to Connecticut land.” Id. at 475-76. Here, by contrast,

Plaintiffs point to no “benefits” or protections of Connecticut law that Defendants

have sought to invoke, no breach that occurred because of acts committed in

Connecticut, and Plaintiffs admit that the District of Connecticut is not the only

forum that can determine the rights of the parties. [ECF No. 24 at 13 (stating that

in addition to Connecticut, New York, Delaware, and North Carolina would be

proper fora)].

      Moreover, the Court agrees with Defendants that Plaintiffs cited George

Reiner & Co. case is inapposite, relying as it did on Defendant’s physical

presence in New York to negotiate and execute a four-year employment contract

that would dictate the terms of his employment pursuant to New York law.

Plaintiffs cited Deutsche Bank case is also inapposite, relying as it did on an out-

of-state institutional investor who knowingly initiated and pursued negotiations




                                        16
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 17 of 25




with Deutsche Bank that resulted in the purchase of over $100 million in bonds

pursuant to New York law.

      Here, the only connection to Connecticut is that one of the two Plaintiffs

happens to live in Connecticut, the other being a resident of Pennsylvania, and

the Connecticut Plaintiff received communications, on behalf of a Delaware

corporation, consisting of edits to and comments on a stock purchase agreement

between two Delaware corporations. As Judge Dooley found in Callahan, “the

fact that [Plaintiff] was located in Connecticut appears to have had no bearing on,

or relationship to, the stated purpose of the arrangement. . . . [Plaintiff’s] location

was purely incidental.” 2020 WL 2061882, at *7.

      In sum, the Court finds that personal jurisdiction is lacking under the

Connecticut long-arm statute, Conn. Gen. Stat. 52-59b(a)(1), because Defendants

did not transact business in the State of Connecticut.

      Defendants argue next that personal jurisdiction is lacking under the

second part of Connecticut’s long-arm statute, Conn. Gen. Stat. 52-59b(a)(2),

because Defendants did not commit a tortious act in Connecticut. [ECF No. 16 at

10-11]. Plaintiffs do not oppose Defendants on this point, effectively conceding

it, and so the Court finds that Plaintiffs have not met their burden to establish

personal jurisdiction under this prong of the Connecticut long-arm statute.

      Lastly, Defendants argue that personal jurisdiction is lacking under the

third part of Connecticut’s long-arm statute, Conn. Gen. Stat. 52-59b(a)(3),


                                          17
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 18 of 25




because Defendants have not committed a tortious act outside of Connecticut

causing injury inside Connecticut, for two reasons.

      First, Defendants argue, “courts generally apply a ‘situs-of-injury test’

which asks the court to locate the original event which caused the injury,” [ECF

No. 16-1 at 12 (citing Robb v. Robb, 620 F. Supp. 2d 282, 286 (D. Conn. 2009)], or

where “the critical events associated with the dispute took place,” id. (citing

Statek Corp. v. Coudert Bros. LLP, No. 3:07-cv-00456 (SRU), 2018 WL 834227, at

*16 (D. Conn. Feb. 12, 2018)), and, “[i]n a legal malpractice case, “[t]he situs of

injury is the location . . . [where] the alleged legal malpractice occurred.” Id.

(citing Statek, 2018 WL 834227, at *16). “In evaluating the critical events for the

purposes of jurisdiction, the plaintiff’s residence or domicile in a state, in and of

itself, is not a sufficient predicate for the exercise of jurisdiction.”   Id. (citing

Greene, 637 F. Supp. at 597). “Thus, in the case at bar,” Defendants summarize,

“where the Complaint and affidavits establish that all activities related to the

alleged malpractice occurred solely in North Carolina, the situs of the alleged

injury is North Carolina.” Id.

      Moreover, under subsection (a)(3), the defendant must either have engaged

in a persistent course of conduct, or derived significant revenue from services

rendered in Connecticut, neither of which is true here, according to Defendants.

“The affidavits establish that none of the Defendants have worked in Connecticut,

practiced law in Connecticut, are licensed in Connecticut, maintain an office in


                                         18
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 19 of 25




Connecticut, or solicit, advertise or use a referral system for Connecticut.” Id. at

12-13. “Accordingly, Plaintiffs cannot establish personal jurisdiction via Conn.

Gen. Stat. §52- 59[b](a)(3).” [ECF No. 16-1 at 13].

      Plaintiffs respond that Defendants’ use of the internet to transmit their

faulty analysis to Plaintiffs caused Plaintiffs’ injury in Connecticut, which is

therefore the situs of the injury. [ECF No. 24 at 10-11 (citing Penguin Grp. (USA)

Inc. v. Am. Buddha, 609 F.3d 30, 32 (2d Cir. 2010) (holding that use of the internet

affects situs of injury inquiry because of the “speed and ease with which the

internet may allow out of state actions to cause injury”)].

      The Court agrees with Defendants that Plaintiffs have failed to establish

personal jurisdiction under Conn. Gen. Stat. § 52- 59b(a)(3). First, Plaintiffs fail to

even address the second part of that subsection, which requires a finding that a

defendant “(A) regularly does or solicits business, or engages in a persistent

course of conduct, or derives substantial revenue from goods used or consumed

or services rendered, in the state, or (B) expects or should reasonably expect the

act to have consequences in the state and derives substantial revenue from

interstate or international commerce.”         Id.   Here, there are no facts or even

allegations suggesting that Defendants regularly do or solicit business in

Connecticut or derive substantial revenue from the state. Second, Plaintiffs cited

Penguin (USA) case, which indicates that use of the internet is a factor to be

considered in determining situs of the injury, does not contradict Defendants’


                                          19
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 20 of 25




cited cases holding that the situs of the injury is where the critical events causing

the injury occurred; here, they all occurred in North Carolina.

      In sum, the Court holds that Plaintiffs have failed to meet their burden to

establish a prima facie case that the Court has personal jurisdiction over

Defendants pursuant to Connecticut’s long-arm statute.        Because of this, the

Court need not address whether personal jurisdiction offends due process

constitutional jurisdiction concerns. See Callahan, 2020 WL 2061882, at *4 (“The

first inquiry must be whether [Connecticut’s] long-arm statute authorizes the

exercise of jurisdiction under the particular facts of this case. Only if [the Court]

find[s] the statute to be applicable do[es it] reach the question whether it would

offend due process to assert jurisdiction.”) (quoting West World Media, LLC v.

Ikamobile Ltd., 809 F. Supp. 2d 26, 30 (D. Conn. 2011) (quoting Lombard Bros.,

Inc. v. Gen. Asset Mgmt. Co., 190 Conn. 245, 250 (1983)).

      However, even assuming that Connecticut’s long-arm statute authorized

the exercise of personal jurisdiction in this case, it is doubtful that such

jurisdiction would be constitutionally permissible.

      For the Court’s exercise of personal jurisdiction to satisfy due process, the

non-resident must have sufficient “minimum contacts” with the forum state

“such that maintenance of the suit ‘does not offend traditional notions of fair play

and substantial justice.’” World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 291–92 (1980) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316


                                         20
         Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 21 of 25




(1945)). “[T]he requisite ‘minimum contacts’ must be such that Defendant can

‘reasonably anticipate’ being haled into court in the forum state—importantly, ‘it

is essential in each case that there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.’” Vertrue Inc. v.

Meshkin, 429 F. Supp. 2d 479, 495 (D. Conn. 2006) (quoting Hanson v. Denckla,

357 U.S. 235, 253 (1958)). The Supreme Court has described two related aspects

of the minimum contacts inquiry: “First, the relationship must arise out of

contacts that the ‘defendant himself’ creates with the forum State.” Walden v.

Fiore, 571 U.S. 277, 284 (2014) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985) (emphasis in original)).      “Second, [the] ‘minimum contacts’

analysis looks to the defendant’s contacts with the forum State itself, not the

defendant’s contacts with persons who reside there.” Id. at 285.

         Under this analysis, it is clear that Defendants’ only contact with

Connecticut was the “incidental” fact that one of the plaintiffs happened to reside

there.     That is not enough to satisfy due process, since, as mentioned,

Defendants did not invoke the benefits and protections of Connecticut’s laws.

         Even if Defendants had sufficient minimum contacts with Connecticut,

“[the Court] must also determine whether the exercise of personal jurisdiction is

reasonable under the Due Process Clause.” MacDermid, Inc. v. Deiter, 702 F.3d




                                         21
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 22 of 25




725, 730 (2d Cir. 2012). “The Supreme Court and [this] Court consider five factors

for determining whether an exercise of jurisdiction is reasonable:

      A court must consider [1] the burden on the defendant, [2] the
      interests of the forum State, and [3] the plaintiff’s interest in
      obtaining relief. It must also weigh in its determination [4] the
      interstate judicial system’s interest in obtaining the most efficient
      resolution of controversies; and [5] the shared interest of the several
      States in furthering fundamental substantive social policies.

Id. at 730–31 (quoting Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 173

(2d Cir. 2010)).

      In considering these factors, the Court holds they weigh against finding the

exercise of jurisdiction to be reasonable. Litigating in Connecticut would be a

great burden to the Defendants, who have no contact with the state whatsoever

apart from this case.     Connecticut has little interest in this case since the

transaction involved a Pennsylvania co-Plaintiff and two Delaware companies.

Conversely, North Carolina does have an interest since the work was done there

by attorneys it licenses. One Plaintiff is in Connecticut, but ultimate relief cannot

be obtained in Connecticut since any judgment would have to be executed in

North Carolina. Additionally, North Carolina’s code of professional responsibility

should apply and is best interpreted by North Carolina lawyers. Defendants were

not practicing law in Connecticut and could not have anticipated being sued in

Connecticut for malpractice.




                                         22
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 23 of 25




      In sum, Plaintiffs have not met their burden to show that the Court has

personal jurisdiction over Defendants under either Connecticut’s long-arm

statute or due process.

      Defendants finally assert that this case should be dismissed because the

District of Connecticut is the improper venue for this action. Venue is proper,

Defendants remind the Court,

      only in (1) a judicial district where any defendant resides, if all
      defendants reside in the same State, (2) a judicial district in which a
      substantial part of the events or omissions giving rise to the claim
      occurred, or a substantial part of property that is the subject of the
      action is situated, or (3) a judicial district in which any defendant is
      subject to personal jurisdiction at the time the action is commenced,
      if there is no district in which the action may otherwise be brought.

[ECF No. 16-1 at 17-18 (quoting 28 U.S.C. § 1391(b))].      Defendants argue that

“[u]nder this statute, venue is improper in the District of Connecticut because

none of the Defendants are or were residents of Connecticut; none of the events

or omissions giving rise to the claim occurred in Connecticut; and this Court

does not have personal jurisdiction over these Defendants.”        Id. at 18 (citing

Defendants’ Affidavits). Defendants argue “[f]urther, the Eastern District of North

Carolina is the proper venue given the Defendants’ residence, law practice and

it’s the location where the alleged acts or omissions occurred.” Id. (citing Maxum

Petroleum, Inc. v. Hiatt, No. 3:16-cv-01615 (VLB), 2017 WL 11447166 (D. Conn.

Feb. 2, 2017) (finding venue in Western District of Oklahoma proper when all of

the parties resided in Oklahoma and virtually all of the events giving rise to the


                                        23
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 24 of 25




litigation occurred there)). Defendants summarize that “if this Court should find

personal jurisdiction over the Defendants, this case should be dismissed for

improper venue pursuant to Fed. Rule Civ. Pro. 12(b)(3).” Id.

      Plaintiffs counter that “the events giving rise to this action,” i.e.

“Defendants’ advisement of Plaintiffs in the sale of an entity which maintained a

place of business in Connecticut to a resident of Connecticut,” show that the

District of Connecticut is the proper forum for this action. [ECF No. 24 at 12].

Plaintiffs note further that the “State of New York would be a proper forum as

Taxaroo’s principal place of business,” and because the purchase and sale

agreement was to be interpreted according to New York law. Id. at 13. Delaware

would also be a proper forum, according to Plaintiffs, as the state of

incorporation of Taxaroo, Inc., as would “North Carolina as the judicial district in

which all Defendants reside.” Id.

      The Court finds venue improper in this District as no Defendant resides

here, no Defendant is subject to personal jurisdiction here, and “a substantial

part of the events or omissions giving rise to the claim” did not occur here. 28

U.S.C. § 1391(b).    As noted, the fact that one of the Plaintiffs resides in

Connecticut and received communications relevant to the claims here was purely

“incidental.” Callahan, 2020 WL 2061882, at *7.




                                        24
       Case 3:20-cv-00970-VLB Document 36 Filed 12/23/20 Page 25 of 25




                                  V. CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss [ECF No. 16] is

DENIED, but the Court sua sponte transfers this case to the Eastern District of

North Carolina. 28 U.S.C. § 1406(a) (“The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be

in the interest of justice, transfer such case to any district or division in which it

could have been brought.”). As Plaintiffs’ allegations against Defendants may

have merit, and because Plaintiffs may be able to carry their burden regarding the

court’s personal jurisdiction over Defendants, points upon which the Court

expresses no opinion, the Court finds that the interests of justice require transfer

of this case to the United States District Court for the Eastern District of North

Carolina, and directs the Clerk so transfer this case.



      IT IS SO ORDERED


                                              _________/s/__________________
                                              Vanessa L. Bryant
                                              United States District Judge

      Dated at Hartford, Connecticut: December 23, 2020.




                                         25
